 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.450 Page 1 of 9




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

UNITED STATES OF AMERICA and                 )
THE STATE OF MICHIGAN,                       )
                                             )
                          Plaintiffs,        )
                                             )       Civil Action No. 1:19-cv-1041
                   v.                        )       Chief Judge Robert J. Jonker
                                             )       Magistrate Judge Ray Kent
NCR CORPORATION,                             )
                                             )
                          Defendant,         )
                                             )
GEORGIA-PACIFIC LLC,                         )
GEORGIA-PACIFIC CONSUMER                     )
PRODUCTS LP, INTERNATIONAL                   )
PAPER COMPANY, AND                           )
WEYERHAEUSER COMPANY                         )
                                             )
                   Intervenors.              )


          INTERVENOR INTERNATIONAL PAPER COMPANY’S RESPONSE
     TO THE UNITED STATES’ MOTION TO ENTER CONSENT DECREE WITH NCR
     CORPORATION AND TO NCR CORPORATION’S MEMORANDUM OF LAW IN
                SUPPORT OF ENTRY OF THE CONSENT DECREE



I.       INTRODUCTION

         The United States has moved (the “Motion”; ECF No. 10 and No. 11) to have the Court

approve and enter its Consent Decree with NCR Corporation (“NCR”), which was lodged with

the Court on December 11, 2019 (the “Consent Decree”; ECF No. 2). The State of Michigan

joined the United States’ Motion (ECF No. 12) and NCR filed its own memorandum in support

of the motion (the “NCR Memo”; ECF No. 26).

         Intervenor International Paper Company (“International Paper”) supports entry of the

Consent Decree. International Paper does not, however, support efforts by NCR or the United



4827-5524-6272.6
    Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.451 Page 2 of 9




States to obtain an advisory opinion from the Court as to what contribution protection language

from the United States Environmental Protection Agency’s (“EPA”) model consent decree1

might mean in the context of other or future actions related to the Site. The impact of the

Consent Decree on the rights of other parties does not need to be decided in order to enter the

Consent Decree. Those matters should be decided based on concrete facts, in specific actions,

and under the then-controlling law. For example, as to International Paper, the very issue of

whether or not it is a liable party under CERCLA is the subject of a current appeal to the Sixth

Circuit Court of Appeals. Until there is a final adjudication of International Paper’s liability at

the Site, International Paper’s potential to pursue a CERCLA § 107 claim cannot be determined.

Efforts to draw the Court into advising NCR or any other party on what their rights may be in the

future is inappropriate and would exceed the Constitution’s limits on Article III powers.

II.      BACKGROUND FACTS

         A.        Pending Litigation Regarding the Site

         In decisions dated September 26, 2013 and March 29, 2018 in Georgia-Pacific Consumer

Products LP v. NCR Corp., et al., 1:11-cv-483 (W.D. Mich.) (the “GP v. NCR Action”), this

Court first found that NCR and International Paper were liable parties under CERCLA Section

107(a) with respect to the Allied Paper, Inc./Portage Creek/Kalamazoo River Superfund Site

(“Kalamazoo River Superfund Site” or “Site”) and then equitably allocated certain of GP’s past

costs incurred at the Site among GP, NCR, International Paper and Weyerhaeuser Company

(“Weyerhaeuser”). Aspects of the Court’s decisions and final judgment in the GP v. NCR Action




1
 As noted in the United States’ Motion, p. 15, fn. 8 (PageID.285), “EPA’s model RD/RA
Consent Decree can be found here:
https://cfpub.epa.gov/compliance/models/view.cfm?model_ID=81.”

                                                  2
4827-5524-6272.6
 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.452 Page 3 of 9




are currently on appeal, including the specific determination that International Paper is a liable

party under Section 107.

         Since 2016, International Paper has been performing certain work at the Site in response

to unilateral administrative orders issued to it by the EPA. In 2018, International Paper brought a

separate action against NCR, as well as GP and Weyerhaeuser, International Paper Company v.

Georgia-Pacific Consumer Products LP, et al., 1:18-cv-1229 (the “International Paper Action”).

The International Paper Action includes a cause of action under Section 107 of CERCLA.

International Paper Action, ECF No. 1; PageID.9. The International Paper Action was brought,

in part, to protect International Paper’s rights during the pendency of the parties’ appeals of the

judgment in the GP v. NCR Action, including against NCR, in the event that the determination

that International Paper is a liable party under CERCLA at the Site is reversed.

         B.        International Paper’s Comments on the Proposed Consent Decree

         International Paper submitted timely comments on the proposed Consent Decree on

February 18, 2020. International Paper’s comments were purposefully measured in their scope.

See ECF No. 11-1; PageID.303-304. International Paper joined “in the portion of the comments

submitted by [Weyerhaeuser] which advocates in favor of modifying the Consent Decree to

clarify that no transfer of the NCR settlement funds to the EPA Hazardous Substance Superfund

will occur until all Site response actions are completed.” Substantively, International Paper

made the following point in its comments:

                   International Paper agrees with Weyerhaeuser that for the $210.7
                   million amount to arguably “be considered in the ballpark of a fair
                   and reasonable reflection of NCR’s proportional responsibility for
                   the Site,” the settlement payments to be made by NCR must be
                   “committed to the Site to fund future response actions.”




                                                    3
4827-5524-6272.6
    Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.453 Page 4 of 9




In other words, based on NCR’s estimated contribution through the Consent Decree of

approximately $200 million of the total potential Site expenditure of at least $851 million, if not

more,2 International Paper believes that all funds paid by NCR under the Consent Decree need to

be committed by EPA to the Site. The United States appears to have acknowledged that EPA

intends to use all such funds at the Site, as long as work is required at the Site, noting that “EPA

intends to use the funds for cleanup at this Site, consistence with its guidance.” Motion, p. 26;

PageID.296.

         C.        The United States’ Motion to Enter the Consent Decree

         While the United States’ Motion focuses on GP’s more extensive comments, the United

States does make limited reference to International Paper. For example, the United States asserts

that “it is notable that other PRPs, who have yet to resolve their Site liability, – Weyerhaeuser

and International Paper – do not challenge the fairness of the Consent Decree.” Motion, p. 23;

PageID.293.3 That is correct. International Paper does not “challenge the fairness of the

Consent Decree” if all proceeds are committed to and used at the Site.

         The United States, however, then goes on to state that “[r]esolution of NCR’s liability

would also extinguish International Paper’s suit against NCR,” citing to the International Paper

Action. Motion, p. 23; PageID.293. The proposed Consent Decree does not address the

International Paper Action—an action, as noted above, that is stayed and was brought by

International Paper, in part, under CERCLA § 107, to, among other things, preserve International

Paper’s rights to recovery should it be successful in establishing that it is not a liable party.



2
  Motion, p. 5, PageID.275 (“EPA estimates total Site cost to be approximately $851 million.”)
Note, however, Site cleanup-cost estimates have varied over time, with the EPA previously
estimating Site cleanup costs of over $2.6 billion. See, e.g., October 2000 FS.
3
  Other than NCR, none of the other PRPs have yet to resolve their Site liability with the United
States or the State of Michigan.

                                                   4
4827-5524-6272.6
    Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.454 Page 5 of 9




         D.        The NCR Memo

         NCR does not argue simply for entry of the Consent Decree. Rather, NCR goes a step

further, arguing, in essence, that the Court should rule now that entry of the Consent Decree goes

beyond its express language and bars any and all future claims by any other parties—GP in

particular—under CERCLA §§ 113 or 107, under any circumstances. For example, NCR argues

that through entry of the Consent Decree, “NCR was assured peace with respect to the Site in the

form of Site-wide contribution protection.” NRC Memo, p. 1; PageID.421. Aside from NCR’s

resolution of its liability at the Site with respect to the United States and the State of Michigan,

the Consent Decree, by its express terms, provides only that NCR is entitled to “protection from

contribution actions or claims as provided by Section 113(f)(2) of CERCLA, or as may be

otherwise provided by law,” using the language of the EPA model consent decree. It does not

provide that NCR is entitled to protection from claims by all parties under all circumstances.

         Further, in response to GP’s comments on the draft Consent Decree, NCR claims it is

entitled to a ruling now that GP (and other parties, arguably including International Paper) are

barred from bringing a CERCLA § 107 claim against NCR at any time in the “future.” NCR

Memo, p. 2; PageID.422. To support this argument, NCR states that “this Court has previously

ruled” that “GP may now recover against others only through § 113.” Id. NCR then recites GP’s

long history at the Site, including GP’s entry into prior litigation dating back 25 years and entry

into multiple Administrative Settlement Agreement and Orders on Consent (“ASAOCs”) with

respect to the Site.4 See, e.g., NCR Memo, p. 2-4; ECF No. 26, p. 6-8 of 24; PageID.422-424.




4
  Notably, NCR does not argue—nor can it—that any such similar ruling has been made with
respect to International Paper. International Paper has a very different history with respect to the
Site. For example, International Paper has not entered into a single ASAOC with respect to the
Site. Moreover, unlike, GP, which has conceded its liability, International Paper has appealed

                                                  5
4827-5524-6272.6
 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.455 Page 6 of 9




         As noted by NCR, GP argued in its comments on the draft Consent Decree that GP and

“other PRPs retain the option to fulfill their obligations at the Site without resolving liability (e.g.

by performing work pursuant to unilateral administrative orders), thus preserving the ability to

pursue a cost-recovery claim against NCR under CERCLA section 107.” GP Comments, ECF

No. 11-1 at 13-14, PageID.327-328. International Paper did not raise this issue in its comments,

given that it arguably goes to the scope of the protections afforded by the model consent decree

language. NCR, however, incorrectly, assumes that International Paper’s silence on the issue

was some type of concession.5 It was not.

         E.        The Relevant, Express Terms of the Consent Decree

         The Consent Decree, by its express terms, does not resolve all of NCR’s liability with

respect to the Site, contrary to what NCR claims in the NCR Memo. Rather, the express

language of the Consent Decree tracks EPA’s model consent decree and provides:

                   The Parties agree, and by entering this CD this Court finds, that
                   this CD constitutes a judicially-approved settlement pursuant to
                   which [NCR] has, as of the Effective Date, resolved liability to the
                   United States within the meaning of Section 113(f)(2) of
                   CERCLA, 42 U.S.C. § 9613(f)(2), and is entitled, as of the
                   Effective Date, to protection from contribution actions or claims as
                   provided by Section 113(f)(2) of CERCLA, or as may be otherwise
                   provided by law, for the ‘matters addressed’ in this CD.

ECF No. 2-1 at ¶ 94, PageID.54. (Emphasis added.) Cf. EPA’s model consent decree,

Paragraph 91.6




from the judgment in the GP v. NCR Action on the basis that it is not a liable party under
CERCLA with respect to the Site.
5
  See NCR’s footnote 2 (“Weyerhaeuser and IP did not advance GP’s argument in their public
comments, and presumably agree with NCR and the Government.”) NCR Memo, p. 2;
PageID.427.
6
  As noted above, EPA’s model Consent Decree can be found here:
https://cfpub.epa.gov/compliance/models/view.cfm?model_ID=81.

                                                    6
4827-5524-6272.6
 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.456 Page 7 of 9




III.     THE ADVISORY OPINION NCR SEEKS IS IMPROPER

         It is well settled that the “exercise of judicial power under Art. III of the Constitution

depends on the existence of a case or controversy.” Preiser v. Newkirk, 422 U.S. 395, 401

(1975); see also Saginaw County, Michigan v. STAT Emergency Medical Services, Inc., 946 F.3d

951, 954 (6th Cir. 2020) (“The U.S. Constitution limits the jurisdiction of federal courts to

‘Cases’ and ‘Controversies.’ U.S. Const. art. III, § 2.”). It follows that a federal court does not

have the power to issue “advisory opinions.” Saginaw County, Michigan, 946 F.3d at 954 (“That

rules out advisory pronouncements, which the case-or-controversy requirement has long

forbidden.”).

         As such, the Court does not have jurisdiction to, in essence, grant declaratory relief as to

the rights or liabilities of parties that do not yet exist or are not certain to arise. See Calderon v.

Ashmus, 523 U.S. 740, 746-747 (1998) (no case or controversy in matter where party sought to

have an issue “determined in anticipation of seeking habeas so that he will be better able to

know, for example, the time limits that govern the habeas action.”). As the Supreme Court noted

in Calderon, “attempts to gain a litigation advantage by obtaining an advance ruling on an

affirmative defense” is not a valid basis of Article III jurisdiction. Id. at 747.

         Further, as the Court is well aware, the ripeness doctrine prevents premature adjudication

of matters. See, e.g., Warshak v. United States, 532 F.3d 521, 525 (6th Cir. 2008) (“[r]ipeness ‘is

drawn both from Article III limitations on judicial power and from prudential reasons for

refusing to exercise jurisdiction.’” Citation omitted). A claim that “depends on ‘contingent

future events that may not occur as anticipated, or indeed may not occur at all’” is not ripe for

adjudication. Id. at 526 (citation omitted).




                                                    7
4827-5524-6272.6
 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.457 Page 8 of 9




         Here, NCR seeks confirmation that the Consent Decree, once entered, will bar GP and

other PRPs from pursuing future claims, of any nature, on any basis, against NCR relating to the

Site. Not only are those hypothetical, future disputes not “ripe,” they also do not form a current

“case or controversy” that can be adjudicated at this time. As such, the United States’ assertion

that the Consent Decree “would also extinguish International Paper’s suit against NCR” may not

be the case—and at a minimum is premature and inappropriate for adjudication at this time or in

this proceeding. With respect to the International Paper Action—which is currently stayed—

there are a multitude of unknowns, including, for example, if International Paper will prevail in

its appeal in the GP v. NCR Action and whether International Paper will ultimately elect to

pursue that case against NCR once the stay is lifted. As such, International Paper respectfully

requests that the Court refrain from issuing an improper “advisory opinion” on such matters

now—despite the apparent urging to do so by NCR and/or the United States—and limit itself

solely to the matter currently before it—whether or not to enter the Consent Decree.



Dated: July 14, 2020                          Respectfully submitted,

                                              By:    /s/ John D. Parker

                                                     JOHN D. PARKER
                                                     jparker@bakerlaw.com
                                                     BAKER & HOSTETLER LLP
                                                     127 Public Square, Suite 2000
                                                     Cleveland, OH 44114-1214
                                                     Tel: (216) 621-0200

                                                     RYAN D. FISCHBACH
                                                     rfischbach@bakerlaw.com
                                                     BAKER & HOSTETLER LLP
                                                     11601 Wilshire Boulevard, Suite 1400
                                                     Los Angeles, CA 90025-0509
                                                     Tel: (310) 820-8800



                                                 8
4827-5524-6272.6
 Case 1:19-cv-01041-RJJ-RSK ECF No. 30 filed 07/14/20 PageID.458 Page 9 of 9




                                          JOHN F. CERMAK, JR.
                                          jcermak@cermaklegal.com
                                          SONJA A. INGLIN
                                          singlin@cermaklegal.com
                                          CERMAK & INGLIN LLP
                                          12121 Wilshire Boulevard, Suite 322
                                          Los Angeles, CA 90025-1166
                                          Tel: (424) 465-1531

                                          And by:

                                          DAVID W. CENTNER
                                          dcentner@clarkhill.com
                                          CLARK HILL PLC
                                          200 Ottawa Avenue NW, Suite 500
                                          Grand Rapids, MI 49503
                                          Tel: (616) 608-1106

                                          Attorneys for
                                          INTERNATIONAL PAPER COMPANY




                                      9
4827-5524-6272.6
